Citation Nr: 1103469	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  00-18 652A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for major 
depressive disorder from December 7, 2006 to October 4, 2007.

2.  Entitlement to a rating in excess of 70 percent for major 
depressive disorder from October 4, 2007.

3.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability, prior 
to October 4, 2007.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to December 
1986, and from June 1989 to June 1994 with service in Southwest 
Asia from January 1991 to April 1991.  She served in the Reserves 
from 1986 to 1989.

These matters before the Board of Veterans' Appeals (Board) 
initially arose on appeal from a November 1999 rating decision, 
in which the Winston-Salem, North Carolina RO (Winston-Salem RO), 
in pertinent part, continued noncompensable ratings for headaches 
and for abdominal laparotomy scars; and assigned separate 10 
percent disability ratings for right and left leg varicose veins 
and for costochondritis and a 30 percent rating for major 
depressive disorder, effective October 6, 1998.  In addition, the 
Winston-Salem RO also assigned a 100 percent rating for residuals 
of a total abdominal hysterectomy with history of right distal 
salpingectomy and dysfunctional uterine bleeding and anemia, 
effective October 1, 1998, and assigned a 30 percent rating, 
effective February 1, 1999.  In an August 2000 rating decision, 
the Winston-Salem RO denied entitlement to a TDIU.  Subsequently, 
the Veteran's former attorney perfected appeals to increased 
ratings for major depressive disorder, for residuals of a total 
abdominal hysterectomy with history of right distal salpingectomy 
and dysfunctional uterine bleeding and anemia, for varicose veins 
of both legs, for costochondritis, for abdominal scars, and for 
tension/vascular headaches.  The Veteran's claims file was 
transferred to the Roanoke, Virginia RO (Roanoke RO) in December 
2003.

In a July 2004 decision, the Board denied the Veteran's claims 
for increased ratings for all of the above disabilities, except 
for headaches, and remanded the issue of entitlement to a TDIU 
for additional development.  In that decision, the Board granted 
a 50 percent rating for tension/vascular headaches.  

In a November 2004 rating decision, the Roanoke RO implemented 
the Board's decision and assigned a 50 percent rating for 
tension/vascular headaches, effective October 6,1998, the date of 
receipt of the Veteran's claim.  Later, the Veteran's former 
attorney filed a notice of disagreement (NOD) with, and perfected 
an appeal to, the effective date assigned for the 50 percent 
rating.    

The Veteran appealed the Board's July 2004 decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a May 
2005 Order, the Court granted the parties' Joint Motion for 
Remand (joint motion) and vacated that part of the Board's 
decision that denied increased ratings for all of the 
disabilities listed as being on appeal above, except for 
tension/vascular headaches, remanding the case for compliance 
with the joint motion.  In compliance with the Court's Order, in 
December 2005, the Board remanded the remaining increased rating 
issues to the RO via the Appeals Management Center (AMC), in 
Washington, DC, for additional notice, and any additional 
development deemed warranted.  The case has been returned to the 
Board for further appellate consideration.

In a January 2009 decision, the Board again the Veteran's 
remaining claims for increased ratings for all of the above 
disabilities, except for entitlement to a rating in excess of 30 
percent for major depressive disorder since December 7, 2006 that 
was remanded, and for an effective date earlier than October 6, 
1998 for a 50 percent rating for headaches.  In that decision, 
the Board also remanded the issue of entitlement to a TDIU.

In an October 2010 rating decision issued in November 2010, the 
AMC granted a 70 percent rating for major depressive disorder, 
entitlement to a TDIU and basic eligibility for Dependents' 
Educational Assistance, all effective from October 4, 2007.  The 
case has been returned to the Board for further appellate 
consideration.

For the reasons expressed below, the issues of ratings in excess 
of 30 percent, since December 7, 2006, and in excess of 70 
percent, since October 4, 2007, for major depressive disorder, 
and for entitlement to a TDIU, prior to October 4, 2007, are 
addressed in the REMAND portion of the decision below and are 
remanded to the RO via the AMC, in Washington, DC.  VA will 
notify the Veteran if further action, on her part, is required.


REMAND

Unfortunately, the Board finds that additional VA action on the 
claims remaining on appeal is warranted.

As noted in the January 2009 decision, the Veteran was formerly 
represented by a private attorney and, subsequently, she 
appointed the Virginia Department of Veteran Services as her 
representative; however, it does not appear that the Veteran's 
representative was asked to prepare a VA Form 646 following the 
issuance of the latest supplemental statement of the case (SSOC) 
in September 2010.  In addition, the October 2010 rating decision 
and November 2010 notice letter were not sent to the Veteran's 
most recent address of record in Williamsburg, VA (as a result 
they were returned to sender).  Moreover, that SSOC and the 
October 2010 rating decision relied on recent VA treatment 
records from both the Hampton and Richmond VA Medical Centers 
(VAMCs), which are not associated with the claims file.  Finally, 
the SSOC failed to adjudicate whether a rating in excess of 30 
percent for major depressive disorder was warranted between 
December 7, 2006 and October 4, 2007 and whether a TDIU was 
warranted, prior to October 4, 2007.  These due process 
deficiencies must be rectified on remand.  See, e.g., 38 C.F.R. 
§ 19.31 (2010).

On remand, the claims file should be furnished to an appropriate 
examiner (preferably, the May 2009 VA examiner, if available) to 
review and provide an addendum opinion, assessing all pertinent 
lay and medical evidence to the extent that it could substantiate 
a higher evaluation for her major depressive disorder between 
December 7, 2006 and October 4, 2007.  See Chotta v. Peake, 22 
Vet. App. 80 (2008).  The examiner also should render a multi-
axial diagnosis, including assignment of a Global Assessment of 
Functioning (GAF) scale score representing the level of 
impairment due to the Veteran's service-connected major 
depressive disorder, and an explanation of what the score means 
during this time period.  The examiner should specifically 
comment upon the impact of the Veteran's service-connected major 
depressive disorder on her employability, either alone or in 
conjunction with the Veteran's other service-connected 
disabilities, prior to October 4, 2010.  In this regard, the 
Board notes that the May 2009 VA examiner noted that the Veteran 
had been unemployed for 10 to 20 years due to depression, pain 
and disability.  The Board notes that the record shows that, on 
December 7, 2006, the Veteran was hospitalized for depression and 
substance abuse.  Subsequently, on February 28, 2007, she was 
admitted to the VA inpatient SARRTP for cocaine, alcohol and 
nicotine dependence and, following completion of this program, 
she was admitted to the substance abuse day treatment center at 
the Hampton VA domiciliary.  In a January 2008 addendum, the 
October 2007 VA mental disorders examiner stated that it was 
likely that the Veteran's drinking exacerbated following the 
incidents in 1991 with her increasing depression, but she did not 
become involved in cocaine use until approximately 1998-2000 
reportedly due to loneliness.  During the latter period, the 
Veteran was unable to maintain employment.  

In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), reh'g en 
banc denied, 268 F.3d 1340 (2001), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 38 
U.S.C.A. § 1110 (West 2002) does not preclude compensation for an 
alcohol or drug abuse disability secondary to a service-connected 
disability (for example, depression), or use of an alcohol or 
drug abuse disability as evidence of the increased severity of a 
service-connected disability.  The May 2009 VA examiner indicated 
that the Veteran's substance abuse is likely a reflection of the 
severity of her psychiatric condition or due to or the result of 
the service-connected residuals of her hysterectomy.  Moreover, 
when it is not possible to separate the effects of a service-
connected psychiatric disorder from a nonservice-connected 
psychiatric disorder, 38 C.F.R. § 3.102 (requiring favorable 
resolution of reasonable doubt), dictates that all signs and 
symptoms be attributed to the service-connected psychiatric 
disorder.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam).  

In this case, the Veteran has met the objective, minimum 
percentage requirements, set forth in 38 C.F.R. § 4.16(a) (2010), 
for consideration of a TDIU, as service connection has been in 
effect for multiple disabilities with tension/vascular headaches 
rated as 50 percent disabling; and a combined disability rating 
of 80 percent or more since February 1, 1999.

Thus, the Board finds that a remand is necessary for a 
retrospective review of the claims file to determine whether the 
Veteran's alcohol and/or drug abuse was evidence of increased 
severity of her service-connected major depressive disorder 
between December 7, 2006 and October 4, 2007, and, if not, 
whether it is possible to separate the effects of such abuse and 
any other nonservice-connected psychiatric disorder from the 
symptomatology attributed to her depressive disorder.  Moreover, 
the Board notes that the issue of increased ratings for the 
Veteran's depressive disorder since December 7, 2006, is 
inextricably intertwined with her claim for a TDIU, prior to 
October 4, 2007, and a Board decision on the TDIU at this time 
would be premature.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Send copies of the October 2010 rating 
decision and November 2010 notice letter to 
the Veteran at her most recent address of 
record located in Williamsburg, VA.  

2.  Associate copies of the treatment records 
from the Richmond and Hampton VAMCs listed in 
the September 2010 SSOC as received on 
September 20, 2010, with the claims file. 

3.  After completion of 1 and 2 above, 
provide the Veteran's claims file to an 
appropriate physician, preferably, the May 
2009 VA examiner, if available, to review and 
to provide an addendum, retrospective opinion 
assessing all pertinent lay and medical 
evidence to the extent that it could 
substantiate a higher evaluation for her 
major depressive disorder between December 7, 
2006 and October 4, 2007 and/or entitlement 
to a TDIU prior to October 4, 2007.  For the 
period between December 7, 2006 and October 
4, 2007, the examiner should render specific 
findings with respect to the existence and 
extent (or frequency, as appropriate) of: 
memory loss; depressed mood; anxiety; panic 
attacks; sleep impairment; impaired judgment, 
speech, impulse control and/or thought 
processes; neglect of personal hygiene and 
appearance; suicidal ideation; and delusions 
and/or hallucinations.  The examiner also 
should render a multi-axial diagnosis, 
including assignment of a Global Assessment 
of Functioning (GAF) scale score representing 
the level of impairment due to the Veteran's 
service-connected major depressive disorder, 
and an explanation of what the score means.  
The examiner should specifically comment upon 
the impact of this condition on her 
employability, either alone or in conjunction 
with the Veteran's other service-connected 
disabilities-tension/vascular headaches; 
residuals of a total abdominal hysterectomy 
with history of right distal salpingectomy, 
dysfunctional uterine bleeding and anemia; 
costochondritis; varicose veins of both lower 
extremities; low back strain, myofascial pain 
syndrome; and abdominal laparotomy scars-
prior to October 4, 2007.

The examiner should also offer opinions as to 
whether: (1) any alcohol and/or drug abuse 
disability is evidence of an increased 
severity of the Veteran's service-connected 
major depressive disorder, and (2) it is 
possible to distinguish the symptoms and 
effects of the Veteran's service-connected 
major depressive disorder, from those 
attributable to any nonservice-connected 
psychiatric disability (to include PTSD, 
and/or any other diagnosed disorder to 
include substance abuse).  If it is not 
medically possible to do so, the examiner 
should clearly so state, indicating that the 
above-noted findings are indicative of the 
Veteran's overall psychiatric impairment for 
the period prior to October 4, 2007.

Finally, the examiner must offer an opinion 
as to when, without regard to the Veteran's 
age or the impact of any nonservice-connected 
disabilities, it was likely that any of her 
service-connected disabilities-
tension/vascular headaches; residuals of a 
total abdominal hysterectomy with history of 
right distal salpingectomy, dysfunctional 
uterine bleeding and anemia; costochondritis; 
varicose veins of both lower extremities; low 
back strain, myofascial pain syndrome; and 
abdominal laparotomy scars-either alone or 
together with her other service-connected 
disabilities (to include her major depressive 
disorder), rendered the Veteran unable to 
secure or retain substantially gainful 
employment, prior to October 4, 2007. 

The examiner must set forth the complete 
rationale underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific evidence in 
the record, in a legible report.  If any 
opinion cannot be given, the examiner should 
state the reason(s) why.

4.  After completing the requested actions, 
and any additional notification and 
development deemed warranted, readjudicate 
the claims for an increased rating for major 
depressive disorder since December 7, 2006, 
and for a TDIU, prior to October 4, 2007, in 
light of all pertinent evidence and legal 
authority.  VA should document its 
consideration of whether (1) "staged rating," 
pursuant to the Hart v. Mansfield, 21 Vet. 
App. 505 (2007), and (2) referral for an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b), is warranted.  If any 
benefit sought on appeal remains denied, 
furnish to the Veteran and her representative 
an appropriate SSOC that includes clear 
reasons and bases for all determinations, and 
afford them the appropriate time period for 
response.  Then forward the claims file to 
the Virginia Department of Veterans Services 
for review and preparation of a VA Form 646 
before it is returned to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


